       Case 1:17-cv-07572-ALC Document 144 Filed 09/30/19 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


KNIGHT FIRST AMENDMENT INSTITUTE
AT COLUMBIA UNIVERSITY,

             Plaintiff,
                                             17 Civ. 7572 (ALC)
             v.

U.S. DEPARTMENT OF HOMELAND SECURITY,
U.S. CUSTOMS AND BORDER PROTECTION, U.S.
IMMIGRATION AND CUSTOMS ENFORCEMENT,
U.S. CITIZENSHIP AND IMMIGRATION
SERVICES, U.S. DEPARTMENT OF JUSTICE, and
U.S. DEPARTMENT OF STATE,

             Defendants.




 MEMORANDUM OF LAW IN SUPPORT OF THE MOTION OF UNITED STATES
DEPARTMENT OF STATE, IMMIGRATION AND CUSTOMS ENFORCEMENT AND
     UNITED STATES CITIZENSHIP AND IMMIGRATION SERVICES FOR
    CLARIFICATION AND PARTIAL RECONSIDERATION OF THE COURT’S
 OPINIONS AND ORDERS GRANTING IN PART AND DENYING IN PART CROSS-
                MOTIONS FOR SUMMARY JUDGMENT

                                       GEOFFREY S. BERMAN
                                       United States Attorney for the
                                       Southern District of New York
                                       86 Chambers Street
                                       New York, New York 10007
                                       Telephone: (212) 637-2743
       ELLEN BLAIN
Assistant United States Attorney
       – Of Counsel –
            Case 1:17-cv-07572-ALC Document 144 Filed 09/30/19 Page 2 of 18



                                                   TABLE OF CONTENTS


PRELIMINARY STATEMENT .....................................................................................................1

ARGUMENT ...................................................................................................................................4

I.        Reconsideration Regarding the Adequacy of ICE’s Search of Four Components is
          Warranted Because the Court Appears to Have Overlooked Facts in the Record ...............5

II.       State and USCIS Request Clarification of the Court’s Rulings Concerning FOIA
          Exemption 7(E) ..................................................................................................................11

III.      State and USCIS Seek Reconsideration of the Court’s Order, If Any, to Produce Material
          Withheld Pursuant to Exemption 7(E), and Request that Court Accept Supplemental
          Submissions or Review the Relevant Documents In Camera ...........................................12

CONCLUSION ..............................................................................................................................16




                                                                      i
        Case 1:17-cv-07572-ALC Document 144 Filed 09/30/19 Page 3 of 18



                               PRELIMINARY STATEMENT

       Defendant Immigration and Customs Enforcement (“ICE”), the United States Department

of State (“State”), and United States Customs and Immigration Services (“USCIS,” and

collectively, the “Government”) respectfully submit this memorandum of law in support of their

motion, pursuant to Federal Rule of Civil Procedure 60(b) and Local Rule 6.3, for clarification and

reconsideration in part of the Court’s Opinion and Order issued on September 16, 2019 (Dkt. No.

140) (the “September 16 Order”), and for clarification and reconsideration in part of the Court’s

Opinion and Order issued on September 23, 2019 (the “September 23 Order”). Specifically, the

Government requests that the Court: (1) reconsider its determination in the September 16 Order

that certain ICE components conducted an inadequate search; (2) clarify its rulings in the

September 16 Order and the September 23 Order as to whether State and USCIS should produce

materials withheld pursuant to FOIA Exemption 7(E) or provide supplemental submissions to the

Court to further justify those withholdings; and (3) if the Court did order State and/or USCIS to

produce materials withheld pursuant to FOIA Exemption 7(E), permit State and/or USCIS to

provide supplemental submissions regarding the bases for those redactions or provide documents

to the Court for in camera review.

       Reconsideration of the Court’s Order that certain ICE components – ILPD, NSLS, DLPA,

and FLO1 – conducted inadequate searches is warranted because the Court appears to have

overlooked material facts in the record.2 The Supplemental Fuentes Declaration, dated May 3,


1
  The Government assumes the Court’s familiarity with the procedural history of this matter, and
this memorandum employs the abbreviations defined in the Government’s Memorandum of Law
dated February 26, 2019, Dkt. No. 90.
2
  As the Court has directed, ICE will meet and confer with plaintiff concerning the additional
searches to be conducted by the other ICE components: EROLD, the Office of the Director, and
ERO.


                                                1
        Case 1:17-cv-07572-ALC Document 144 Filed 09/30/19 Page 4 of 18



2019, Dkt. No. 113, which the Court cites only once and in connection with a separate point,

provides precisely the information that the Court found was missing: “key details about the search

terms used, how the agency handled the administrative remand, and how the agency narrowed its

search results.” September 16 Order at 15. Because this information appears directly relevant to

the Court’s conclusion that ICE did not conduct an adequate search, ICE respectfully requests that

the Court reconsider its decision as to ICE components ILPD, NSLS, DLPA, and FLO.

       Second, State and USCIS respectfully request clarification of the Court’s orders regarding

information the agencies withheld pursuant to FOIA Exemption 7(E). While the Court concluded

that neither agency sufficiently justified the application of Exemption 7(E) to certain documents 3

and ordered State to “turn over” those documents, the Court (a) also requested supplemental

submissions as to State; and (b) neither ordered USCIS to produce the withheld material nor

directed supplemental submissions. Accordingly, State and USCIS respectfully seek clarification

regarding whether the Court has directed the agencies to release all of the material withheld under

Exemption 7(E) or directed the agencies to provide supplemental submissions to further explain

the appropriateness of those withholdings.

       Relatedly, USCIS also seeks clarification regarding which material the Court has

determined was appropriately withheld under Exemption 7(E), and which material the Court has

found was not appropriately withheld under Exemption 7(E). The Court drew a distinction

between information it termed “TRIG Questions,” which the Court concluded was not properly

withheld, and information it termed “TRIG Exemptions,” which the Court concluded was properly


3
  In particular, the Court found that State did not sufficiently justify redactions to information in
three versions of the Foreign Affairs Manual, containing information provided to visa consular
officers investigating applicants for terrorism ties, see September 16 Order at 26-28; and that
USCIS did not sufficiently justify redactions to information in TRIG training materials provided
to immigration officers also investigating an applicant’s possible terrorist ties, see September 23
Order at 17.
                                                 2
        Case 1:17-cv-07572-ALC Document 144 Filed 09/30/19 Page 5 of 18



withheld. However, USCIS did not distinguish information in the documents on this basis, and

information that might be considered one category or the other is intertwined, as the withheld

information concerns guidance provided to immigration officers to determine the existence, extent

and nature of an applicant’s terrorist ties, and whether a TRIG exemption applies to those

circumstances. Thus, as reflected in the withheld material, “TRIG Questions” and “TRIG

Exemptions” are not readily distinguishable, and as a result, USCIS respectfully requests that the

Court clarify which documents or portions of documents fall under which category.

       Third, to the extent that the Court ordered State and/or USCIS to produce the material

withheld under Exemption 7(E) to plaintiff, the Government respectfully seeks reconsideration of

that order, consistent with FOIA litigation practice in this District and in light of the sensitive,

national security-related information at issue. Further, using the September 16 Order as a guide,

State has now conducted a re-review of the withheld material and conducted a further segregability

analysis; as a result, State is prepared to forthwith re-produce these documents with a substantially

reduced number of redactions. State thus respectfully requests that, after producing the re-

processed documents to plaintiff, it be permitted to submit a supplemental declaration detailing

the justifications for the remaining, narrowed withholdings. Similarly, if the Court clarifies the

September 23 Order regarding how the agency should distinguish “TRIG Questions” from “TRIG

Exemptions,” USCIS is also prepared to conduct a further segregability analysis and re-produced

the processed documents to plaintiff. Accordingly, State and USCIS respectfully request that they

be permitted to provide supplemental submissions further justifying the withholdings, and/or

provide these documents to the Court for in camera review.




                                                 3
        Case 1:17-cv-07572-ALC Document 144 Filed 09/30/19 Page 6 of 18



                                         ARGUMENT

       “The standards governing a motion for reconsideration under Local Rule 6.3 are the same

as those under Federal Rule of Civil Procedure 59(e).” Abrahamson v. Bd. of Educ., 237 F. Supp.

2d 507, 510 (S.D.N.Y. 2002); see also Vlad-Berindan v. LifeWorx, Inc., No. 13 CV 1562 (LB),

2014 WL 1682059, at *3 (E.D.N.Y. Apr. 28, 2014), aff’d sub nom. Vlad-Berindan v. Life Worx

Inc., 599 F. App’x 415 (2d Cir. 2015) (standards under Local Rule 6.3 also apply to motions under

Federal Civil Procedure 60(b)). Motions for reconsideration “should be granted only when the

defendant identifies an intervening change of controlling law, the availability of new evidence, or

the need to correct a clear error or prevent manifest injustice.” Kolel Beth Yechiel Mechil of

Tartikov, Inc. v. YLL Irrevocable Trust, 729 F.3d 99, 104 (2d Cir. 2013) (quotation marks and

citations omitted); see also Fireman’s Fund Ins. Co. v. Great Am. Ins. Co., 10 F. Supp. 3d 460,

475 (S.D.N.Y. 2014) (same standard applies under Local Rule 6.3). The movant must “point to

controlling decisions or data that the court overlooked – matters, in other words that might

reasonably be expected to alter the conclusion reached by the court.” Shrader v. CSX Transp.,

Inc., 70 F.3d 255, 257 (2d Cir. 1995); accord Human Rights Watch v. DOJ Fed. Bur. of Prisons,

No. 13 Civ. 7360 (JPO), 2016 WL 3541549, at * 1 (S.D.N.Y. June 23, 2016) (granting

reconsideration in FOIA case).

        Although typically “Local Rule 6.3 is to be narrowly construed and strictly applied so

 as to avoid repetitive arguments on issues that have been considered fully by the Court,” In re

 NASDAQ Market Makers Anti-Trust Litigation, 184 F.R.D. 506, 510 (S.D.N.Y. 1999), or “new

 arguments that could have been previously advanced,” Associated Press v. DOD, 395 F. Supp.

 2d 17, 19 (S.D.N.Y. 2005), those limits are loosened where the issues to be reconsidered involve

 “important public interests,” such as the release of documents under FOIA, Nat’l Council of La



                                                4
        Case 1:17-cv-07572-ALC Document 144 Filed 09/30/19 Page 7 of 18



 Raza v. Dep’t of Justice, 2004 WL 2314455, at *1 (S.D.N.Y. Oct. 14, 2004). See Dolin, Thomas

 & Solomon LLP v. U.S. Dep’t of Labor, 2010 WL 5342821, at *1 (W.D.N.Y. Nov. 5, 2010);

 see also United States v. Samia, 2017 WL 980333, at *3 (S.D.N.Y. Mar. 13, 2017); United

 States v. Muse, 2007 WL 1536704, at *2 (S.D.N.Y. May 29, 2007). The documents at issue

 here, which include records that assist consular and immigration officers to identify potential

 terrorists and prevent their entry into the United States, present important public interests

 warranting reconsideration.

   I. Reconsideration Regarding the Adequacy of ICE’s Search of Four Components
      Warranted Because the Court Appears to Have Overlooked Facts in the Record

       The Government respectfully requests that the Court reconsider its determination that four

ICE components – ILPD, NSLS, DLPA, and FLO – conducted inadequate searches, because the

Court appears to have overlooked facts in the record that provide what the Court indicated was

missing: “key details about the search terms used, how the agency handled the administrative

remand, and how the agency narrowed its search results.” September 16 Order at 15. This

information was provided in the Supplemental Fuentes Declaration, Dkt. No. 113, which the Court

cites only once in the September 16 Order and only in connection with ERO’s search, see

September 16 Order at 11-16. The Government respectfully submits that these facts “might

reasonably be expected to alter the conclusion reached by the court.” Shrader, 70 F.3d at 257.

       First, the Court noted that “ICE used the following search terms: ‘Association,’ [‘]Foreign

Affairs Manual,’ ‘Gang Association,’ ‘Foreign Policy Provision,’ ‘Beliefs,’ ‘Speech,’

‘Memorandum,’ ‘[W]aiver,’ ‘White House,’ and ‘ICE Policy,’” and that Special Counsel to the

Deputy Principal Legal Advisor used the terms “endorse,” “[e]spouse,” and “eop.gov.” September

16 Order at 11 n.11. However, the Court appears to have overlooked numerous other search terms

used by other offices or components that conducted searches. See Dkt. No. 113 at ¶ 7 (describing


                                                5
        Case 1:17-cv-07572-ALC Document 144 Filed 09/30/19 Page 8 of 18



Policy’s search, which included the terms “speech,” “beliefs,” “determinations,” “endorse,”

“espouse,” “exclude,” “remove,” and “White House”), id. at ¶ 14 (describing ILPD’s search, which

included the terms “endorse,” “espouse,” “espouses,” “speech,” “beliefs,” and/or “association”);

id. at ¶ 15 (describing NSLS’s search, which included the terms “endorse,” “espouse,” “foreign

policy,” “212(a)(3)(B)(i)(VII),” “212(a)(3)(C),” and/or “200715919”); id. at ¶ 20 (describing

FLO’s search, which included the terms “Association,” “Foreign Affairs Manual,” “Gang

Association,” “Foreign Policy Provision,” “Beliefs,” “Speech,” “Memorandum,” “waiver,”

“White House,” and “ICE Policy”).4

       Second, finding that “ICE’s affidavits provide an inadequate amount of detail,” the Court

stated that “ICE provided no description of the search terms used by custodians in the ILPD and

NSLS,” citing paragraphs 20 and 22 of the First Fuentes Declaration, dated February 29, 2019,

Dkt. No. 91. September 16 Order at 13. But to the contrary, as explained in the Supplemental

Fuentes Declaration, ILPD explained that it conducted the following search:

       Between October and November 2017, ILPD tasked the entire division to search
       for responsive records. Consistent with ICE’s practice, and as was the case here,
       when a plaintiff does not suggest search terms, the ICE FOIA Office suggests
       search terms and individual employees then use their knowledge and experience to
       choose among the suggested terms and to determine if there are other search terms
       which would be helpful. ILPD attorneys and staff searched their government
       computers (including personal and shared drives) and Outlook e-mail accounts,
       using the following electronic search terms: “endorse,” “espouse,” “espouses,”
       “speech,” “beliefs,” and/or “association.”



4
  Although the Court later addressed the search terms used by ERO and the Office of the
Director, the Court did not list those terms on page 11. See Dkt. No. 133, Choe Declaration,
dated August 7, 2019, at ¶ 5 (describing the Office of the Director’s search, which included the
terms “Exclude,” “Remove,” “Speech,” “Beliefs,” “Associations,” “Endorse Provision,”
“Espouse Provision,” “Foreign Policy Provision,” “Waiver,” and “Application”); Dkt. No. 134,
Solorzano Declaration, dated August 7, 2019, at ¶ 5 (describing ERO’s search, which included
the terms “removal polices,” “removal” and “policies,” “removal terrorist,” “removal” and
“terrorist,” “Executive Order,” “13780,” “WH.gov,” “removal speech,” “removal” and “speech,”
“removal belief,” “removal” and “belief,” “removal association,” “removal” and “association”).
                                               6
        Case 1:17-cv-07572-ALC Document 144 Filed 09/30/19 Page 9 of 18



Dkt. No. 113 at ¶ 14. As also explained in the Supplemental Fuentes Declaration, NSLS conducted

the following search:

       In October 2017, NSLS tasked the entire division to search for responsive records.
       Consistent with ICE’s practice, and as was the case here, when a plaintiff does not
       suggest search terms, the ICE FOIA Office suggests search terms and individual
       employees then use their knowledge and experience to choose among the suggested
       terms and to determine if there are other search terms which would be helpful.
       NSLS staff searched their government computers (including personal and shared
       drives) and Outlook e-mail accounts, using the following electronic search terms:
       “endorse,” “espouse,” “foreign policy,” “212(a)(3)(B)(i)(VII),” “212(a)(3)(C),”
       and/or “200715919.”

Id. at ¶ 15. Thus, the Supplemental Fuentes Declaration demonstrates that both ILPD and NSLS

directed their entire divisions to search for responsive records and described the search terms used.

See id. at ¶¶ 14-15. And both sets of terms were reasonably calculated to return responsive records:

both offices looked for terms that appear in the sections of the INA identified by plaintiff, and

NSLS also used particular statutory citations from the INA. Indeed, these terms largely mirror

those used by OLC and State, which the Court cited with approval. See September 16 Order at 15

(citing Dkt. No. 93, Stein Declaration at ¶¶ 19, 22-23 (using search terms “endorse and espouse,”

“endorse or espouse,” “espouse and endorse,” “espouse or endorse,” “1st Amendment,” “First

Amendment,” “would have potentially serious adverse foreign policy consequences,” “freedom of

speech,” “freedom of belief,” “freedom of association,” “freedom of expression,” or “protected

speech”); and Dkt. No. 92, Colborn Declaration at ¶ 10 (using search terms: endorse w/3 espouse;

“potentially serious adverse foreign policy”; (beliefs OR statements OR associations) w/5 “would

be lawful”; 8 w/3 1182; 8 w/3 1158; 8 w/3 1225; (“first amendment” OR speech OR belief OR

association) w/10 (immigrat* OR exclu* OR remov*)). ICE reasonably relied on ICE employees’

knowledge of their units and subject matter focus to determine which search terms were applicable.

See Immigrant Def. Project v. USCIS, 208 F. Supp. 3d 520, 527-28 (S.D.N.Y. 2016) (“When



                                                 7
       Case 1:17-cv-07572-ALC Document 144 Filed 09/30/19 Page 10 of 18



evaluating the sufficiency of an agency’s search, courts – mindful of the agency’s superior

knowledge of its recordkeeping system and the presumption of good faith owed to the declarations

describing the request – look to whether the search appears designed to return all relevant

records.”) (citing Amnesty Int’l USA v. CIA, No. 07 Civ. 5435 (LAP), 2008 WL 2519908, at *15

(S.D.N.Y. June 19, 2008) (citing Truitt v. Dep’t of State, 897 F.2d 540, 542 (D.C. Cir. 1990)).

       Third, while the Court states that ICE failed to explain “how the agency handled the

administrative remand,” September 16 Order at 15, the Supplemental Fuentes Declaration again

provides precisely that information. Specifically, Ms. Fuentes explains the following:

   1. On August 7, 2017, plaintiff submitted the FOIA request and ICE directed OPLA and

       Policy to search for records; on September 29, 2017, ICE produced 1,666 pages of records

       to plaintiff. See Dkt. No. 113 at ¶¶ 6-9.

   2. On October 4, 2017, plaintiff filed suit; immediately upon receiving notice of the lawsuit,

       ICE reviewed its initial search and concluded that it should conduct a more comprehensive

       search. Id. at ¶ 10.

   3. ICE also determined that plaintiff had failed to exhaust administrative remedies concerning

       the sufficiency of the agency’s search before filing suit, and communicated that view to

       plaintiff; as a result, plaintiff filed an administrative appeal challenging the sufficiency of

       ICE’s search, see Dkt. No. 28 (Letter from AUSA Blain, dated December 28, 2017,

       explaining that plaintiff had failed to exhaust administrative remedies before filing suit and

       that plaintiff, on December 22, 2017, had filed such an appeal), and dismissed ICE from

       this action, see Dkt. No. 31 (Stipulation of Voluntary Dismissal as to ICE).

   4. Anticipating that plaintiff would file such an administrative appeal challenging the

       sufficiency of ICE’s initial search, and further anticipating that ICE would grant such an



                                                   8
       Case 1:17-cv-07572-ALC Document 144 Filed 09/30/19 Page 11 of 18



       appeal, ICE proactively conducted another search between October 2017 and January

       2018. See Dkt. No. 113 at ¶¶ 13-20. That is, ICE in effect granted plaintiff’s administrative

       appeal before plaintiff even filed one.

   5. In this second search, ICE directed the following offices to search for responsive

       documents: ILPD, NSLS, EROLD, ERO, FLO, and the Office of the Director. Id. at ¶ 13.

       ICE also re-tasked DPLA to search for responsive documents. Id. Those searches are

       described in detail in the Supplemental Fuentes Declaration, see id. at ¶¶ 14-20 (describing

       the searches conducted by ILPD, NSLS, EROLD, ERO, the Office of the Director, DPLA

       and FLO), as well as the Declarations of Alexander Choe, Dkt. No. 133 (describing the

       search conducted in the Office of the Director), and Eliman Jussara Solorzano, Dkt. No.

       134 (describing the search conducted in ERO).

Thus, the Supplemental Fuentes Declaration explains exactly “how the agency handled the

administrative remand,” September 16 Order at 15: ICE anticipated plaintiff’s appeal, proactively

granted it, determined that the agency did not conduct a sufficient initial search, and conducted

another more comprehensive search in seven separate offices over the course of four months,

looking for records responsive to the original, non-narrowed FOIA request. See Dkt. No. 113.

       Finally, also contrary to the Court’s statement, ICE did explain “how it narrowed its

search” after collecting documents responsive to the original FOIA request. September 16 Order

at 15. Specifically, as explained in the Supplemental Fuentes Declaration, plaintiff, after filing

suit, agreed “to narrow the FOIA Request, seeking only final policy guidance or memoranda while

excluding all draft policies and memoranda, court filings and opinions, and email correspondence.”

Id. at ¶ 23. Thereafter, ICE’s “Government Information Law Division (‘GILD’) manually

reviewed the remaining pages that had been collected for final policy memoranda or guidance,



                                                 9
        Case 1:17-cv-07572-ALC Document 144 Filed 09/30/19 Page 12 of 18



thus removing emails, the vast majority of the collected documents.” Id. ¶ 24. Ms. Fuentes further

explained:

       This “narrowing” of records resulted in a corruption of the electronic files within
       the database containing the records; as a result, ICE requested plaintiff to provide
       CDs of the produced documents for comparison purposes when drafting the
       Vaughn indices. GILD determined that 99 pages were responsive to the narrowed
       request. On July 3, 2018, ICE produced in full or in part 50 pages, and referred 49
       pages to DHS and USCIS. On August 3, 2018, DHS and USCIS responded to
       plaintiff, withholding those pages in full.

Id.

       Accordingly, the record shows that ICE did, in fact, provide details about search terms;

explain how the agency handled administrative appeal; and explain how ICE narrowed its search.

Because the Court appears to have overlooked these material facts in the record, and the Court

appears to have relied on the absence of these facts to reach its conclusion, ICE respectfully

submits that the conclusion warrants reconsideration. See, e.g., Shrader, 70 F.3d at 257 (district

court properly ruled on a motion for consideration where defendant “present[ed] the district court

with data that the court had not previously considered,” including “numerous statements in the

[statute’s] legislative history, which the district court had not discussed in its original ruling”);

Human Rights Watch, 2016 WL 3541549, at *2 (granting motion for reconsideration in a FOIA

case, finding that “the Court overlooked” an argument made by the Government); Nat’l Council

of La Raza, 2004 WL 2314455, at *1 (granting motion for reconsideration in a FOIA case even

where the agency did not provide information before moving for reconsideration, because “the

deliberative process privilege, and FOIA Exemption 5, serve important public interests”). On the

basis of this record, therefore, ICE respectfully requests that the Court reconsider its determination

that four components, ILPD, NSLS, DLPA, and FLO, conducted inadequate searches.




                                                 10
       Case 1:17-cv-07572-ALC Document 144 Filed 09/30/19 Page 13 of 18



II.    State and USCIS Request Clarification of the Court’s Rulings Concerning FOIA
       Exemption 7(E)

       State and USCIS respectfully request clarification of the Court’s orders regarding

information the agencies withheld pursuant to FOIA Exemption 7(E).

       Regarding State, while the Court determined that State did not adequately justify its

withholdings of certain information in the Foreign Affairs Manuals under Exemption 7(E) and

ordered the agency “to turnover these categories of documents,” September 16 Order at 28, the

Court also ordered “the Government to supplement its submissions in accordance with this

Opinion,” id. at 29. State seeks clarification of these seemingly contradictory directives. USCIS

seeks a similar clarification. On the one hand, the September 23 Order concludes that “USCIS

fails to justify its application of Exemption 7(E) to the TRIG Questions,” September 23 Order at

24, but the Court does not direct USCIS either (a) to produce the TRIG Questions or (b) to provide

supplemental submissions to the Court. Indeed, in the Conclusion paragraph of the Order, the

Court recites its findings as to all documents in dispute, but does not mention the TRIG Questions.

See id. at 26. As a result, and particularly because courts typically allow the Government to make

supplemental submissions regarding exemption determinations that are found to be insufficiently

detailed, rather than ordering disclosure, see infra Point III, State and USCIS respectfully seek

clarification regarding whether the Court has directed the agencies to release all of the material

withheld under Exemption 7(E) or to provide supplemental submissions to the Court to further

explain the appropriateness of those withholdings.

       Moreover, it is also not clear which documents and information the Court has concluded

constitute “TRIG Questions,” which the Court found are not subject to Exemption 7(E), versus

“TRIG Exemptions,” which the Court found are subject to Exemption 7(E). See id. at 24-25.

USCIS did not differentiate the material it withheld pursuant to Exemption 7(E) in this way, as the


                                                11
       Case 1:17-cv-07572-ALC Document 144 Filed 09/30/19 Page 14 of 18



withheld information consists of training materials providing techniques and guidance for

immigration officers to use when screening an applicant for terrorist ties, and if terrorist ties are

found, how to evaluate whether an exemption under the INA applies. See, e.g., Dkt. No. 97,

Declaration of Jill Eggleston, dated March 14, 2019, at ¶ 34 (describing that the stated objective

of a power point slide was to “assist USCIS immigration officers, when making immigration

adjudications, . . . on how to ‘identify the terrorist-related grounds of inadmissibility, determine

the applications barred, and identify the exceptions to the bars’”). Immigration officers must ask

questions to elicit an applicant’s terrorist ties in order to determine whether an exemption to the

terrorist bar applies. While the agency can isolate “questions” in the materials, it is not always

clear how questions designed to determine the existence, extent, and nature of an applicant’s

terrorist ties can be neatly categorized as reflecting “TRIG Questions” as opposed to “TRIG

Exemptions.” USCIS therefore respectfully seeks clarification regarding which materials the

Court defined as “TRIG Questions” versus “TRIG Exemptions.”

III.   State and USCIS Seek Reconsideration of the Court’s Order, If Any, to Produce
       Material Withheld Pursuant to Exemption 7(E), and Request that Court Accept
       Supplemental Submissions or Review the Relevant Documents In Camera

       In the event that the Court ordered the State Department and/or USCIS to produce the

material withheld pursuant to Exemption 7(E), the Government respectfully requests that the Court

reconsider this ruling and permit the agencies to supplement the record with additional declarations

or review the relevant documents in camera.

       District courts typically allow the Government to make supplemental submissions, rather

than ordering disclosure, where they find an agency’s submissions insufficiently detailed to justify

application of a FOIA exemption. See, e.g., N.Y. Legal Assistance Grp. v. U.S. Dep’t of Educ.,

No. 15 Civ. 3818 (LGS), 2017 WL 2973976, at *7-8, 10 (S.D.N.Y. July 12, 2017) (denying



                                                 12
        Case 1:17-cv-07572-ALC Document 144 Filed 09/30/19 Page 15 of 18



summary judgment as to certain documents, but allowing the agency to make supplemental

submissions and then renew its motion); ACLU v. U.S. DOJ, 210 F. Supp. 3d 467, 485-86

(S.D.N.Y. 2016) (same); Intellectual Prop. Watch v. U.S. Trade Representative, 134 F. Supp. 3d

726, 746-47 (S.D.N.Y. 2015) (directing the agency to supplement “purely . . . conclusory

statements” so that the Court could “make itemized findings, ideally with respect to specific

documents or redactions, but at least at such a level of detail as to permit effective de novo review,

if required, in the future”) (quotation marks and citation omitted); N.Y. Times Co. v. U.S. DOJ, 915

F. Supp. 2d 508, 545-46 (S.D.N.Y. 2013) (directing government to submit supplemental

declaration where court found initial declaration “wholly conclusory”), supplemented by 2013 WL

238928 (S.D.N.Y. Jan. 22, 2013) (upholding deliberative process assertion based on supplemental

declaration), aff’d in relevant part, rev’d in part on other grounds, 756 F.3d 100 (2d Cir. 2014);

ACLU v. DOD, 04 Civ. 4151 (AKH), Dkt. No. 513 at 20 (Order dated Aug. 27, 2014) (ordering

supplemental submissions) and Dkt. No. 543 at 3 (Order dated Feb. 18, 2015) (same). “[T]he goal

of the supplemental submissions is to . . . forc[e] the government to analyze carefully any material

withheld” and “enabl[e] the trial court to fulfill its duty of ruling on the applicability of the

exemption.” Am. Civil Liberties Union v. Office of the Dir. of Nat. Intelligence, No. 10 CIV. 4419

(RJS), 2011 WL 5563520, at *13 (S.D.N.Y. Nov. 15, 2011) (quoting Keys v. U.S. Dep’t of Justice,

830 F.2d 337, 349 (D.C. Cir. 1987)).

       The State Department has stated in two sworn declarations that release of the withheld

information in the Foreign Affairs Manuals would compromise national security.                 In his

declaration dated February 26, 2019, the Director of IPS stated, “The release of information about

the techniques at issue in this case could enable terrorists and other bad actors to avoid detection

or develop countermeasures to circumvent the ability of the Department to effectively use these



                                                 13
        Case 1:17-cv-07572-ALC Document 144 Filed 09/30/19 Page 16 of 18



important law enforcement techniques, thereby allowing circumvention of the law.” Dkt. No. 93

at ¶ 54. Similarly, in the Stein Declaration dated May 3, 2019, the Director reiterated, “The

withheld information details investigation techniques used to assess the core national security

concerns that arise in processing visa applications.” Dkt. No. 112 at ¶ 9; see also Dkt. No. 93,

Exhibit 1, Vaughn Index at 2 (describing that 9 FAM 302.6-2(B)(5)f “provides information about

how to assess whether to exempt an applicant associated with the Kosovo Liberation Army); id. at

4 (describing that 9 FAM 302.14-7(B)(3)(1) provides “guidelines for evaluating/investigating

coursework and intent to return to Iran”); id. (stating that “[d]isclosure of [FAM materials] could

reasonably be excepted to risk circumvention of the law because terrorists and other bad actors

could use it to conceal derogatory information, provide fraudulent information, or otherwise

circumvent the security checks put in place to ensure that terrorists and other bad actors cannot

gain visas into the United States”).

       Similarly, USCIS affirmed that the withheld materials “are used to train USCIS

immigration officers how to screen for possible terrorism ties and terrorism-related inadmissibility

grounds pursuant to the INA when interviewing applicants[.]” Dkt. No. 97 at ¶ 20; see also id. at

¶ 22 (information contains “guidelines as well as techniques and procedures . . . used by USCIS

immigration officers to identify terrorist organizations, determine if an individual applicant

provided material support to a terrorist organization, carried out a TRIG activity, [and] whether he

or she is exempt from TRIG inadmissibility”). Indeed, the agency further attested that the

“withheld information . . . could be used by future applicants to tailor their testimony and

applications when seeking immigration benefits so they could hide possible terrorism ties, avoid

government detection, and gain admission to the U.S., illegally obtain immigration benefits, and

illegally remain in the U.S., thus posing a risk to national security.” Id. at ¶ 32.



                                                  14
        Case 1:17-cv-07572-ALC Document 144 Filed 09/30/19 Page 17 of 18



       In light of the particularly sensitive nature of the withheld information, and consistent with

FOIA litigation practice in this District, State and USCIS respectfully request the opportunity to

provide the Court with supplemental submissions concerning this sensitive, national security-

related material. Using the September 16 Order as a guide, State has now conducted a re-review

of the withheld material and conducted a further segregability analysis; as a result, State is prepared

to forthwith re-produce these documents with a substantially reduced number of redactions. The

remaining redactions, however, are necessary to protect sensitive law enforcement techniques and

guidelines the release of which would pose a significant risk of circumvention of law intended to

keep the United States safe. State thus respectfully requests that, after producing the re-processed

documents to plaintiff, it be permitted to submit a supplemental declaration detailing the

justifications for the remaining, narrowed withholdings. With any clarification from the Court

regarding the distinction between “TRIG Questions” and “TRIG Exemptions,” USCIS is similarly

prepared to conduct a re-review and segregability analysis consistent with the September 23 Order,

and provide a supplemental declaration.

       Alternatively, State and USCIS respectfully request the opportunity to provide the withheld

materials to the Court in camera, along with supplemental submissions providing additional

information about the bases for the withholdings.5 See La Raza, 2004 WL 2314455, at *1 (granting

motion for reconsideration seeking in camera review of document at issue, and permitting the

government to withhold certain privileged information from the document following in camera

review).




5
 The relevant materials total 108 pages for State, and 256 pages and 33 power point slides for
USCIS.
                                                  15
       Case 1:17-cv-07572-ALC Document 144 Filed 09/30/19 Page 18 of 18



                                        CONCLUSION

       For the foregoing reasons, the Court should reconsider its September 16 Order insofar as

it ordered ICE to conduct another search across all components; clarify its September 16 and 23

Orders regarding whether State and USCIS are directed to produce material that the Court found

was not properly withheld under FOIA Exemption 7(E) or instead submit supplemental

declarations further justifying the withholdings under Exemption 7(E); and, to the extent the

Court ordered State and/or USCIS to produce the material withheld under Exemption 7(E),

permit the agencies to provide supplemental declarations further justifying the withholdings

and/or conduct an in camera review.

Dated: New York, New York
       September 30, 2019
                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney

                                              /s/ Ellen Blain
                                      By:    ELLEN BLAIN
                                             Assistant U.S. Attorney
                                             U.S. Attorney’s Office
                                             Southern District of New York
                                             86 Chambers Street, 3rd Floor
                                             New York, New York 10007
                                             Telephone: (212) 637-2743
                                             Ellen.Blain@usdoj.gov




                                               16
